DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3 and 5-13, 16-17 are rejected under 35 U.S.C. 103 as being obvious over Takahama (WO2015072573A1) (for applicant’s convenience, English equivalent US2016/0296913 has been used as citations) in view of Inga (US2012/0298551).
New Ground of Rejection”  section from page 7 to page 15)  and modifications regarding to applicant’s previously submitted amendment  has been maintained, with modifications due to newly submitted amendment “consisting of” ( For applicant’s convenience,  major points of such rejections onto claim 1  have been reinstated hereof). 
Takahama teaches producing a catalyst for Fischer-Tropsch synthesis comprising providing a carrier precursor by impregnating carrier materials with an aqueous solution of cobalt nitrate, followed by drying and calcining the impregnated carrier at 450° C to obtain an unreduced catalyst ( [0040], [0050], [00821]), wherein the unreduced catalyst is then reduced under a hydrogen gas stream in a rotary kiln at 350° C for 7 hours to obtain an activated catalyst ([0084]). 
Takahama also teaches calcining the catalyst precursor at a temperature of 400° to 450° C to obtain high dispersibility of the cobalt compound ([0055]). 
Takahama further describes conducting a reduction treatment by contacting the calcined catalyst precursor with a flow of reducing gas, where the gas contains 95 volume percent or more of hydrogen ([0057]-[0059]), wherein the reducing gas is pure hydrogen or contains hydrogen with an inert gas like nitrogen. Takahama expressly discloses the reduction temperature is 250° to 500° C, preferably 350° to 450° C for sufficient cobalt atom reduction without reducing catalytic activity due to aggregation of formed metal cobalt ([0061]);  the reduction time is about 0.5 to 60 hours, but can be adjusted depending upon the temperature, atmosphere, and the apparatus employed ([0062]).  Takahama teaches conducting reduction in fluidized beds or rotary kilns for 
Takahama further discloses molecular sieve can be used to absorbing water,  and water condensed by the cooling is eliminated by contact with at least one molecular sieve which captures the water ([0056]-[0058], [0060]-[0065], [0081], [0082]) wherein the molecular sieve can be regenerated by any means known in the art, e.g. thermal regeneration ([0062]). 
In summary, Takahama teaches a process for producing a Fischer-Tropsch synthesis catalyst by providing a support impregnated with cobalt nitrate solution as in step (a); oxidizing the support impregnated with cobalt nitrate solution as in step (b); providing a reducing gas comprising at least 99% by volume of hydrogen as in step (c); and contacting the catalyst precursor with a flow of reducing gas to a final reduction of at least 10° C less than the calcining temperature for a period within 10 to 24 hours as in step (d). When the reducing gas is pure hydrogen or comprises an inert gas and at least 99% by volume of hydrogen ([0059]), the water gas contacted with the unreduced catalyst has less than 200 ppmvol of water.
Regarding claim 1,  Takahama does not teach the water content of the reducing gas as in (d), reducing the water content in the recovered reducing gas as in (e), or recycling at least a part of the flow of reducing gas as in (f).
Inga teaches activing the Fischer-Tropsch catalyst therein by circulating an activating gas over an unactivated catalyst and heating the reactor up to an activating temperature (400° C or less) until the catalyst is reduced and a certain water 
A person of ordinary skill in the art would have found it obvious to modify Takahama’s process by controlling the water content of the reducing gas, reducing the water content in the recovered reducing gas, and recycling at least a part of the flow of reducing gas, as taught by Inga, in order to minimize negative impact on catalyst activation and promote catalyst activity as suggested by Inga ([0082], [0084]). 
Inga teaches an activation system and method using an activation gas comprising hydrogen (less than 99.5  volume percent hydrogen-apparently in such activation system water content being less than 0.5v% which is equivalent to 5000ppmvol) and water ([0008], [0028]-[0030], Fig. 1, [0081]-[0083]) wherein the reducing process generating water.  Inga further teaches introducing a primarily hydrogen containing gas stream separated from separation apparatus (item 10, Fig. 1) into an activator (item 20) contacting with cobalt based catalyst for reducing the cobalt catalyst,   the yielded reducing gas containing produced water is introduced into one or more apparatus (item 40) for H2O removal ([0033], [0056]-[0058]) wherein the generated water in  the  hydrogen reducing gas  from the activator can be removed to less than 100ppmv  by  water removal apparatus containing  water molecular sieve 
It would have been obvious for one of ordinary skill in the art to adopt a reducing gas with less than 5000 ppmv as shown by Inga to modify the Takahama’s process because controlling water content in reducing gas can help minimize negative impact on catalyst activation and promote catalyst activity as suggested by Inga ([0028]-[0029], [0081]-[0082]). It would have been obvious for one  of ordinary skill in the art to  adopt less than 4000 ppmv water content in a reducing via routine optimization (see MPEP 2144. 05 II) for providing a desired reducing gas thus obtaining an catalyst with minimized negative effect on activation and promoted catalyst activity as suggested by Inga ([0028]-[0030], [0081]-[0082]). 
As for the “consisting of” in claim 1,  Takahama teaches a process of producing a catalyst for Fischer-Tropsch synthesis comprising a), b), c), d) steps and Inga discloses controlling water content in reducing as of d),  reducing water content of e) and f) recycling at least a part of the flow reducing as to step d),  it would have been obvious for one of ordinary skill in the art to incorporate  Inga disclosed Inga discloses controlling water content in reducing as of d),  reducing water content of e) and f) recycling at least a part of the flow reducing as to step d) to modify the catalyst activation step of Takahama,  i.e. a  process producing a Fischer-Tropsch catalyst consisting of a)-f) steps,  for help obtaining a catalyst with minimized negative impact on catalyst activation and promoted catalyst activity as suggested by Inga. 
Regarding claim 2-3 and 5-13, please see rejections as stated in decisions  by PTAB (Patent Trial and Appeal Board,  dated 04/46/2021,  “New Ground of Rejection”  
Regarding claim 16,  as for claimed water content in reducing gas being less than 4000 ppmv, Inga already teaches water may present in reducing less than 5,000 ppmv and presence of such water having adverse effect to catalyst activation ([0028]-[0029]).  Inga also reaches reducing gas can be mixture of hydrogen with inert gas or CO.  It would have been obvious for one  of ordinary skill in the art to adopt a reducing gas having no water content  or water content less than 5000 ppmv as shown by Inga to modify Takahama’s process because controlling water content in reducing gas can help minimize negative impact on catalyst activation and promote catalyst activity as suggested by Inga ([0028]-[0029], [0081]-[0082]).   Furthermore, It would have been obvious for one  of ordinary skill in the art to  adopt less than 4000 ppmv water content in a reducing via routine optimization (see MPEP 2144. 05 II) for providing a desired reducing gas thus obtaining an catalyst with minimized negative effect on activation and promoted catalyst activity as suggested by Inga ([0028]-[0030], [0081]-[0082]). 
Regarding claim 17, Takahama does not teach the water content of the reducing gas as in (d), reducing the water content in the recovered reducing gas  or regenerating the molecular sieve by contacting with a portion of the water-laden reducing gas in (e), or recycling at least a part of the flow of reducing gas as in (f).
Inga has been described as above. Briefly, Inga teaches reducing the gas water content on exiting the activator to less than 100 ppmvol and the gas recycled so as to promote catalyst activity ([0082], [0084]).  Inga ([0018]) teaches that the circulation loop 
A person of ordinary skill in the art would have found it obvious to modify Takahama’s process by controlling the water content of the reducing gas, reducing the water content in the recovered reducing gas, and recycling at least a part of the flow of reducing gas, as taught by Inga, in order to minimize negative impact on catalyst activation and promote catalyst activity as suggested by Inga ([0082], [0084]). 
It would have been obvious for one of ordinary skill in the art to adopt a reducing gas with less than 5000 ppmv as shown by Inga to modify the Takahama’s process because controlling water content in reducing gas can help minimize negative impact on catalyst activation and promote catalyst activity as suggested by Inga ([0028]-[0029], [0081]-[0082]). It would have been obvious for one  of ordinary skill in the art to  adopt less than 5000 ppmv water content in a reducing via routine optimization (see MPEP 2144. 05 II) for providing a desired reducing gas thus obtaining an catalyst with minimized negative effect on activation and promoted catalyst activity as suggested by Inga ([0028]-[0030], [0081]-[0082]). 
It would have been prima facie obvious to a person of ordinary skill in the art to promote catalyst activity by removing water from gas exiting the reducing apparatus and recycling the dewatered gas.  It would have been obvious for one of ordinary skill in the art to adopt such hot hydrogen gas laden with water directly out of the activator to heat the molecular sieve for thermal regeneration because by doing so can re-use the energy associated with the hot hydrogen gas directly out of the activator and also eliminating other/external heating apparatus or sources for desorbing step.  
Claim 9 and 17 are rejected under 35 U.S.C. 103 as being obvious over Takahama (WO2015072573A1) (for applicant’s convenience, English equivalent US2016/0296913 has been used as citations) in view of Inga (US2012/0298551) and Shmuk et al (SU362633A1) (for applicant’s convenience, Machine translation has been provided for citations hereof).
Regarding claim 9 and 17, in arguendo about Inga not expressly teaching molecular sieve being regenerated by contacting with a portion of the water laden reducing gas,   Shmuk teaches molecular sieve adsorbent can be regenerated via blowing a stream of hot hydrogen containing gas (page 2 3rd para., and 5th last para., page 4 invention formula section). 
Since Inga already teaches the reducing gas out from activator (item 20, Fig. 2 ) is hot gas ([0057]) and molecular sieve can be regenerated via by thermal regeneration ([0062]). 
It would have been obvious for one of ordinary skill in the art to adopt such hot hydrogen gas directly out the activator to heat the molecular sieve for thermal regeneration because by doing so can re-use the energy associated with the hot hydrogen gas directly out of the activator and also simply catalyst reducing system by eliminating other/external heating apparatus or sources for desorbing step.  
Response to Arguments
Applicant's arguments filed on 10/20/2021  have been fully considered but they are moot in view of current rejections. 
In response to applicant’s allegation  about Board admitted Takaham not teaching a high purity hydrogen, applicant is kindly reminded to refer to PTAB decision 
In response to applicant’s arguments about that  instantly claimed operating parameters in claim 3 and 5-13,  cannot be routine optimized or suggested by Inga because instant invention leading to high reduced FT catalyst,  as clearly stated in PTAB rejections, such parameters have been taught by Inga or suggested by Inga.  Furthermore, such high reduced FT catalyst is expected results from applied reference because Takahama already teaches reduced FT catalyst is high reduced ([0069], [0070]). 
before activation, but instant invention does not require such prior removing process,   it is noted that instant invention recites “providing  a hydrogen stream with at least 99.5% hydrogen volume and  less than 200 ppmvol of water” in c), wherein such providing hydrogen apparently is before instantly claimed reducing step, i.e. temperature being raised to reducing temperature. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Takahama teaches using a hydrogen stream having 95% volume or more hydrogen to activate cobalt oxide catalyst ([0057], [0059], [0084])  wherein  degree reduction can be determined  via formation of water ([0070]),  calcining the catalyst precursor at a temperature of 400° to 450° C to obtain high dispersibility of the cobalt compound ([0055]).    Inga teaches a process of activating Co catalyst ([0093]) using a hydrogen stream having not more than about 99.5% volume and less than 100 ppmv water, during reducing water content in such hydrogen stream less than 5000 ppmv ([0010], [0028]-[0030], [0040], Fig. 1, [0080]-[0082], [0089]), then reducing such activation process produced water in the hydrogen stream to remove the water vapor content in . 
 In response to applicant’s arguments about unexpected results of using reducing gas comprising 0.01% (100ppm) water as compared to using reducing gas comprising 2% by volume of hydrogen showing improved results, i.e. better catalyst activity for Fischer-Tropsch synthesis, Inga teaches using an activation gas comprising hydrogen (less than 99.5  volume percent hydrogen-apparently in such activation system water content being less than 0.5v% which is equivalent to 5000ppmvol) and water ([0008], [0028]-[0030], Fig. 1, [0081]-[0083]) wherein the reducing process generating water.  Inga further teaches removing such water in the reducing gas help minimize negative impact on catalyst activation and promote catalyst activity for Fischer-Tropsch synthesis as suggested by Inga ([0028]-[0029], [0081]-[0082]).  Therefore, applicant alleged unexpected results is results naturally flowing from Inga’s teachings. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1759